Case 1:19-cv-01548-LPS Document 248 Filed 03/10/20 Page 1 of 7 PageID #: 3485



                                                    800 LASALLE AVENUE                    612 349 8500 T EL
    ROBINS • KAPLAN LLP                             SU ITE 2800                           6 12 339 4 181 FA X
                                                    MI NNEAPO LI S \1 N 55 4 02           RO B INS KAPL AN.CO M



                                                    P ETER C . IHRI G
                                                    6 12 349 87 73 T E L
                                                    P I HRI G (a RO BI NS KAPLA N. C OM




                                                    Via FedEx

    February 28, 2020

    The Honorable Leonard P. Stark
    United States District Court
    District of Delaware
    J. Caleb Boggs Federal Building
    844 N . King Street, Unit 9, Room 6124
    Wilmington, DE 19801-3555


         Re: United States of America v. Sabre Corp., et al. (Case No. 1:19-cv-01548-LPS)

    Dear Judge Stark:

          We represent non-party CWT in the United States of America v. Sabre Corp., et
    al. matter. We write to request redactions to testimony given by CWT's President
    and CEO Kurt Ekert at trial in this matter. Specifically, Plaintiff's cross
    examination of Mr. Ekert on January 31, 2020 included several questions that
    mentioned or elicited testimony that CWT considers confidential and
    competitively sensitive, and that CWT had previously designated as
    "Confidential" under the operative protective order. We have discussed these
    redactions with all parties, and they do not object to them.
         This confidential testimony relates to two primary areas of competitive
    concern to CWT: (1) CWT' s contract with Sabre; and (2) details concerning CWT" s
    migration of its business from one GDS to another. The factual basis for why these
    redactions are needed to protect CWT" s competitive interests is described in the
    attached Declaration of Kurt Ekert. An excerpt transcript that includes CWT' s
    proposed redactions is attached as Exhibit 1 to this letter.
         We respectfully request that the Court order the January 31, 2020 trial
    transcript be redacted as set forth in Exhibit 1.
Case 1:19-cv-01548-LPS Document 248 Filed 03/10/20 Page 2 of 7 PageID #: 3486


    February 28, 2020                        VIAFEDEX
    Page 2




                                               Respectfully submitted,

                                               / s/ Peter C. Ihrig


                                               Peter C. Ihrig




    Attachments
    cc:   Counsel for the United States of America (by email)
          Counsel for Sabre (by email)
          Counsel for Farelogix (by email)
Case 1:19-cv-01548-LPS Document 248 Filed 03/10/20 Page 3 of 7 PageID #: 3487




                           Exhibit 1
  Case 1:19-cv-01548-LPS Document 248 Filed 03/10/20 Page 4 of 7 PageID #: 3488



                                                                                                     1142


           08 : 07 : 17    1                        IN THE UNITED STATES DISTRICT COURT
                                                    IN AND FOR THE DISTRICT OF DELAWARE
                           2
                               UNITED STATES OF AMERICA
                           3                                                          CIVIL ACTION
                                               Plaintiff ,
                           4   V


                           5   SABRE CORPORATION, SABRE GLBL INC.,
                               FARELOGIX IONC. , and SANDLER CAPITAL
                           6   V, L . P . ,                                           NO . 19-1548-LPS
                                            Defendants .
                           7

                           8                                   Wilmington , Delaware
                                                             Friday, January 31 , 2020
                           9                                  Bench Tria1 - Vo1ume E

                          10

                          11   BEFORE :          HONORABLE LEONARD P . STARK , Chief Judge

                          12   APPEARANCES :

                          13                   UNITED STATES ATTORNEY ' S OFFICE
                                               BY : SHAMOOR ANIS , ESQ .
                          14                        and
                                               UNITED STATES DEPARTMENT OF JUSTICE
                          15                   BY : JULIES . ELMER, ESQ .,
                                                    DYLAN M. CARSON, ESQ. ,
                          16                        ERIN L . CRAIG, ESQ .
                                                    BRIAN E . HANNA, ESQ . ,
                          17                        CRAIG W. CONRATH , ESQ . ,
                                                    VITTORIO COTTAFAVI , ESQ .,
                          18                        KATHERINE A . CELESTE , ESQ . ,
                                                    MICHAEL T . NASH , ESQ .,
                          19                        RACHEL A . FLIPSE , ESQ .
                                                    SARAH P . MCDONOUGH, ESQ. ,
                          20                        JEREMY P . EVANS, ESQ . ,
           10 : 02 : 55                             JOHN RICHARD DOIDGE , ESQ .,
                          21                        JEFFREY G . VERNON , ESQ . ,
                                                    JOHN A . HOLLER , ESQ ., and
                          22                        SCOTT A . WESTRICH , ESQ .
                                                     (Washi ngton , District of Columbia)
                          23
                                                             Counsel for Plaintiffs
                          24
                               Valerie J . Gunning                               Brian P. Gaffigan
                          25   Official Court Reporter                           Official Court Reporter




1 of 97 sheets                                       Page 1142 to 1142 of 1378                    0 1/ 31 / 2020 OS: 53: 33 PM
     Case 1:19-cv-01548-LPS Document 248 Filed 03/10/20 Page 5 of 7 PageID #: 3489
                                                                 1203                                                                         1205
                                Ekert- cross                                                                     Ekert - cross
 1                   THE COURT: Yes.                                            1   Let's be careful, though, not to disclose. I am ulti mately
 2                   MR. EVANS: May Mr. Berman assist me?                       2   going to be persuaded to close the courtroom on the topics
 3                   THE COURT: Yes.                                            3   that CWT has requested. It sounds consistent with what I
 4                   (Binders passed forward . )                                4   had found to be confidential previously, so be careful not
 5                   THE WITNESS: Thank you.                                    5   to disclose that while we ' re here in open court. I'm just
 6    BY MR. EVANS:                                                             6   trying to defer closi ng the court until the fast possible
 7    Q.      You have a binder at your desk, Mr. Ekert. If we                  7   moment in your examination.
 8    need to refer to it, I will direct your attention to it.                  8                    MR. EVANS: I understand, Your Honor.
 9    A.      Okay.                                                             9   BY MR. EVANS:
10    Q.      Let's start with your company, Mr. Ekert. You                    10   Q.        Now, let's focus on WCT's relationship with the three
11    testified on direct that the 2018 revenue of WCT was                     11   g lobal GDSs: Sabre, Amadeus, and Travefport. You remember
12    approximately $1.5 billion; is that right?                               12   you discussed those on your direct examination?
13    A.      Between $1.5 and $1.6 billion, yes.                              13   A.        I was responsive to the questions posed, yes.
14    Q.      And approximately half of that revenue is paid to CWT            14   Q.        And CWT has had contractual contracts w ith all three
15    by supply partners?                                                      15   GDSs?
16    A.      That's correct.                                                  16   A.        Excuse me. In recent years .
17    Q.      And that include GDSs?                                           17   Q.        Yes.
18    A.      Yes.                                                             18   A.        Yes.
19    Q.      And indeed about 10 percent of CWT's total revenue,              19   Q.        And CWT primarily uses Sabre in the Americas; r ight?
20    net revenue comes from GDSs?                                             20   A.        That is correct.

21    A.      That's correct.                                                  21   Q.        And you testified on your direct that switching some
22    Q.      And these payments from GDSs to CWT include incenti ve           22   volume of customers safes from one GDS to another would be
23    payments for bookings that CWT makes through the GDSs?                   23   complex?

24    ~       ft~                                                              ~    A.        It is highly complex to do so, yes.
25    Q.      And those incentive payments include airline bookings            25   Q.        In fact, WCT has switched away business from

                                                                 1204                                                                         1206
                                Ekert- cross                                                                     Ekert - cross

 1    that CWT makes through the GDS?                                           1   Travelport in the fast couple of years; r ight?

 2    A.      We receive incentive payments on airline bookings.                2   A.        Yes, we have.
 3    Q.      Right . And so CWT receives tens of milli ons of                  3   Q.        And you switched that business to Sabre and Amadeus,

 4    dollars of these payments from GDSs each year?                            4   as you said?

 5    A.      Of GDS payments?                                                  5   A.        That' s correct.

 6    Q.      Yes.                                                              6   Q.        And speaking to the complexity that you descri bed,
 7    A.      Yes, we do.                                                       7    m igrati ng that busi ness from Travefport to Sabre and Amadeus

 8    Q.      And Sabre represents about two- th i rds of the GDS               8   took over a      ••••••          I ?
 9    volume that CWT does?                                                     9   A.        In total, yes.
10    A.      That's correct.                                                  10   Q.        And that migration to Sabre just fin i shed a month

11    Q.      So Sabre pays CWT millions of dollars i n incentives             11   ago?

12    each year?                                                               12   A.        The migration to Sabre finished earl ier than that.
13    A.      Yes.                                                             13   The overall migr ation finished in fate 2019 .
14    Q.      And, i n addition, Sabre paid CWT a si gni ng bonus              14   Q.        So it took about   •••••••         I ?
15    of more than    ••••        when you signed the most recent              15   A.        The full m igration of the business we moved f rom
16    contract with them in 2018?                                              16   Travefport to Amadeus and Sabre took about
17                   THE WITNESS : Your Honor, I think we ' re getti ng        17                    MS. REINHART: Your Honor, my apologies fo r
18    into confidential information now.                                       18    interrupting. I do be lieve we are getting into the area
19                   THE COURT: All right. Is that, to your                    19   where he is going to be revealing confidential information .
20    understanding, among the topics that CWT is hoping to keep               20                    THE COURT: Okay. Do you agree w ith that?
21    confidential.                                                            21                    MR. EVANS: Yes, Your Hono r.
22                   MR. EVANS: Yes, that was deemed confidential .            22                    THE COURT: All r ight. Okay. Well then,
23    I ' m happy to proceed to something else and then return to              23   cons istent with my prio r rulings, I'm going to close the
24    that.                                                                    24   courtroom at this po i nt so we can fully and flex ib ly explore
25                   THE COURT: That would be helpful. Thank you .             25   the confidential topics. So we'll ask who those not under
17 of 97 sheets                                                   Page 1203 to 1206 of 1378                                         01/31/2020 05 :53 :33 PM
Case 1:19-cv-01548-LPS Document 248 Filed 03/10/20 Page 6 of 7 PageID #: 3490




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


     UNITED STATES OF AMERICA                      Civil Action No.: 1:19-cv-01548-LPS

                                    Plaintiff,

     V.                                                     Declaration of Kurt Ekert

     SABRE CORPORATION, SABRE GLBL
     INC.; FARELOGIX, INC., AND
     SANDLER CAPITAL PARTNERS V, L.P.,

                                    Defendants.



          I, Kurt Ekert, declare:

          1.     I am President and Chief Executive Officer of CWT.

          2.     I testified at trial in this matter on January 31, 2020.

          3.     While under cross examination by Plaintiff, I was asked questions that

    contained or elicited from me information that CWT considers confidential and

    competitively sensitive.

          4.     These questions concerned two primary areas of competitive concern to

    CWT: (1) CWT's contract with Sabre; and (2) details concerning CWT's migration of its

    business from one GDS to another.

          5.     The questions I was asked and testimony I gave regarding CWT' s contract

    with Sabre contained information that is kept strictly confidential by CWT because the

    details of CWT's contracts with its suppliers (like Sabre) significantly impact CWT's

    ability to compete in the marketplace for corporate travel services. And I believe that
Case 1:19-cv-01548-LPS Document 248 Filed 03/10/20 Page 7 of 7 PageID #: 3491




     CWT' s competitive interests, including in future contractual negotiations and bids for

     corporate clients' business, would be harmed if those details were made available to

     CWT' s competitors.

           6.     I also testified about CWT' s migration of some its business from

    Travelport to Sabre and Amadeus. Again, this is information that CWT keeps strictly

    confidential. And I believe that CWT' s competitive interests, including in future

     contractual negotiations and bids for corporate clients' business, would be harmed if

     those details were made available to CWT' s competitors.

           7.     I declare under penalty of perjury under the laws of the State of Delaware

    that the preceding is true and correct.




                                                9 KurtEkert
